Citation Nr: 0811092	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to service connection for bronchitis with 
pneumonia due to asbestos exposure.

3.  Entitlement to service connection for cancer polyps of 
the colon and prostate cancer due to exposure to ionizing 
radiation.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for panic attacks.

6.  Entitlement to service connection for growth removals 
from the neck and back.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for diabetes mellitus, 
type II.

10.  Entitlement to service connection for bilateral 
cataracts.

11.  Entitlement to service connection for bladder problems.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO granted service connection for hypertension and assigned a 
noncompensable evaluation effective October 28, 2002.  In 
that same rating decision, the RO denied service connection 
for (1) bronchitis with pneumonia due to asbestos exposure, 
(2) cancer polyps of the colon and prostate cancer due to 
exposure to radiation, 
(3) a back condition, (4) panic attacks, (5) growth removals 
from the neck and back, 
(6) hearing loss, (7) tinnitus, (8) type II diabetes 
mellitus, (9) bilateral cataracts and (10) bladder problems.  
The appellant, who had active service from March 1948 to July 
1967, appealed the denial of his service connection claims 
and the assignment of a noncompensable evaluation for his 
service-connected hypertension to the Board.  Thereafter, the 
RO referred the case to the Board for appellate review.    
 
In a June 2006 letter, the Board notified the appellant that 
his appeal had been advanced on the Board's docket.  
Thereafter, the Board remanded the appellant's case in 
October 2006 in order for the appellant to be afforded a BVA 
Travel Board hearing.  The appellant was afforded this 
hearing in January 2008 before the undersigned Veteran's Law 
Judge.  The transcript of this hearing has been associated 
with the claims file and the case has been returned to the 
Board for appellate review.  

After reviewing the evidence of record, the Board determines 
that the issues of entitlement to (1) service connection for 
bronchitis with pneumonia due to asbestos exposure, (2) 
service connection for a back condition and (3) service 
connection for panic attacks require additional development.  
Therefore, these issues are addressed in the REMAND portion 
of the decision below and are hereby REMANDED to the RO via 
the Appeals Management Center ("AMC") in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims reviewed on the merits below has 
been obtained.

2.  The evidence of record does not reveal that the appellant 
has diastolic pressure of predominantly 100 or more, systolic 
pressure of predominantly 160 or more, or a history of 
diastolic blood pressure of predominantly 100 or more that 
requires continuous medication for control.  

3.  The evidence of record indicates that cancer polyps of 
the colon and/or prostate cancer due to exposure to ionizing 
radiation were not manifested during service, and are not 
shown to be causally or etiologically related to service.

4.  Growths of the neck and back have not been shown to have 
manifested in service, and have not been shown to be causally 
or etiologically related to service. 

5.  The competent medical evidence of record does not 
indicate that the appellant has been diagnosed with a hearing 
loss disability for the purposes of applying VA law. 

6.  The competent medical evidence of record does not 
indicate that the appellant has been diagnosed with tinnitus. 

7.  Diabetes mellitus, type II, was not manifested during 
service or within one year of separation from service, and is 
not shown to be causally or etiologically related to service.  

8.  An eye condition, to include bilateral cataracts, was not 
incurred in or aggravated by military service, and is not 
shown to be causally or etiologically related to service. 

9.  A bladder disorder was not incurred in or aggravated by 
military service, and is not shown to be causally or 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for hypertension have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

2.  Cancer polyps of the colon and/or prostate cancer were 
not incurred in or aggravated during service nor may a 
malignant tumor be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
during service, and may not be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

4.  Tinnitus was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2007).

5.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

6.  An eye disorder to include bilateral cataracts was not 
incurred in, or aggravated by, active military service. 38 
U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's request for a compensable 
evaluation for his service-connected hypertension and his 
claims of entitlement to service connection for (1) cancer 
polyps of the colon and prostate cancer due to exposure to 
radiation, (2) growth removals from the neck and back, (3) 
hearing loss and tinnitus, (4) type II diabetes mellitus, (5) 
bilateral cataracts and (6) bladder problems, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).


Prior to the adjudication of the appellant's claims, a letter 
dated in May 2003 fully satisfied the duty to notify 
provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R.  
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The May 2003 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claims; and asked the appellant to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)[Pelegrini II].  In addition, the appellant was 
provided a second VCAA letter after the Board's October 2006 
remand that also informed him of what was necessary to 
substantiate his service connection claims, as well as his 
claim of entitlement to an initial compensable disability 
rating for his now service-connected hypertension. See 
October 2006 Board decision; November 2006 VCAA letter sent 
by the Appeals Management Center; April 2007 Supplemental 
Statement of the Case; Mayfield  v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [Mayfield III].   

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The Board observes that the 
appellant was afforded several VA examinations in July 2003 
in connection with his claims of entitlement to service 
connection for hypertension, bronchitis with pneumonia, a 
back condition and polyps of the colon. 38 C.F.R. 
§ 3.159(c)(4).  However, the appellant was not afforded VA 
examinations in connection with his other claims, 
specifically his claims of entitlement to service connection 
for panic attacks, growth removals from the neck and back, 
hearing loss, tinnitus, diabetes mellitus type II, bilateral 
cataracts and bladder problems.  The Board finds that the RO 
was correct in determining that VA examinations were not 
necessary in regards to the above-referenced claims (other 
than the appellant's claim for service connection for a panic 
disorder, as will be discussed in the remand portion of this 
decision) in light of the lack of competent objective 
evidence indicating that the appellant experienced incidents 
or injuries in service that can be or have been associated 
with his current diagnoses of diabetes mellitus, bilateral 
cataracts and bladder problems.  Due to the lack of evidence 
of an in-service incident, any medical opinions obtained via 
a VA examination in regards to these claims would be entirely 
speculative in nature. Id.  Also, due to the fact that the 
claims file does not contain any medical evidence indicating 
that the appellant has current or residuals from growths of 
his neck and back, a hearing loss disorder or tinnitus, VA 
examinations in regards to those claims are also not 
presently warranted.      
 
Lastly, the Board observes that prior to the RO's 
certification of this appeal, it provided the appellant with 
an explanation of disability ratings and effective dates. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board has concluded that the 
preponderance of the evidence is against the service 
connection claims reviewed on the merits below, any questions 
as to the appropriate disability rating or effective date to 
be assigned to those claims are rendered moot, and no further 
notice is needed. Id.  As for the appellant's claim of 
entitlement to an initial compensable evaluation for his 
service-connected hypertension, the Board observes that the 
U.S. Court of Appeals for Veterans Claims (the "Court") 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been 
substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the appellant's hypertension claim was 
granted and a disability rating and effective date were 
assigned in the December 2003 rating decision.  Thus, VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged. See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Accordingly, 
the Board concludes that any error in failing to provide 
adequate pre-adjudicative notice under 38 U.S.C.A. § 5103(a) 
in regards to this claim was harmless.   

B.  Law and Analysis

As will be discussed in more detail in the subsections below, 
the appellant seeks service connection for various ailments 
he contends are the result of his active duty activities in 
the Army, as well as an initial compensable disability rating 
for his service-connected hypertension.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection may also be granted for 
certain chronic diseases, such as sensorineural hearing loss, 
arthritis, malignant tumors, and type II diabetes mellitus 
when such diseases manifest to a compensable degree within 
one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In terms of the appellant's increased rating claim, the Board 
observes that disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, including 
employment, by comparing his or her symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  For the reasons discussed below, the appeal as to 
the claims must be denied.  

	1.  Entitlement to an initial compensable evaluation for 
hypertension

As discussed in the Introduction section above, the RO 
granted service connection for hypertension in the December 
2003 rating decision on appeal. See December 2003 rating 
decision, pgs. 1-3.  The RO assigned a noncompensable 
disability evaluation for the appellant's hypertension 
pursuant to Diagnostic Code 7101. Id.    Under Diagnostic 
Code 7101, hypertensive vascular disease (hypertension and 
isolated systolic hypertension) may be assigned a 10 percent 
evaluation where the diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; a minimum 10 percent rating may be assigned for an 
individual with a history of diastolic blood pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or more; or systolic pressure 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic blood pressure of predominantly 120 or more.  
Lastly, a 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more. See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

In this case, the appellant disagreed with the assigned 
noncompensable rating on the basis that he takes medication 
to control his hypertension. January 2008 BVA hearing 
transcript, pgs. 3-5.  A review of his post-service medical 
records confirms that the appellant is presently being 
prescribed lisinopril 20MG tablets for his hypertension. See 
July 2003 VA hypertension examination report; March 2007 
private medical record of J.G., M.D.  During his July 2003 VA 
examination, the appellant's blood pressure was noted to be 
166/70 sitting, 134/76 standing with a recumbent blood 
pressure reading of 158/68. See July 2003 VA examination 
report, p. 2.  Additional VA medical records reporting blood 
pressure readings indicate that although the appellant takes 
medication regularly for his hypertension, he does not have a 
history of diastolic pressure of predominantly 100 or more, 
and his systolic pressure has been predominantly under 160. 
See service medical records dated in January 1966 
(appellant's blood pressure noted to be 170/100, 146/90 and 
128/76) and May 1967 (appellant's blood pressure noted to be 
162/118 after appellant became nervous and tense); however, 
see also VA medical records dated in August 1999 (appellant 
reported that he had never taken blood pressure medication; 
and was noted to have a blood pressure reading of 172/96), 
January 2000 (appellant noted to have blood pressure readings 
of 166/96 and 158/84), February 2000 (appellant noted to have 
a blood pressure reading of 152/80 and was diagnosed with 
mild, systolic hypertension) March 2000 (appellant noted to 
be taking lisinopril for hypertension; blood pressure reading 
reported to be 172/92), and September 2006 (appellant noted 
to have a blood pressure reading of 136/72); private medical 
records dated in July 2006 (appellant noted to have a blood 
pressure reading of 155/79) and November 2006 (appellant 
noted to have a blood pressure reading of 153/76).  In light 
of the lack of medical evidence indicating that the appellant 
has a history of diastolic blood pressure readings of 
predominantly 100 or more and that he does not have systolic 
pressure of predominantly 160 or more, the assignment of a 
noncompensable disability rating for the appellant's 
hypertension is appropriate.  Therefore, the appellant's 
request for an increased rating must be denied.  

2.	Entitlement to service connection for cancer polyps 
of the colon 
      and prostate cancer due to exposure to ionizing 
radiation

In terms of the appellant's claim of entitlement to service 
connection for cancer polyps of the colon and prostate 
cancer, the appellant testified that he was exposed to 
ionizing radiation while working on nuclear submarines during 
service and that he believes that polyps he developed post-
service are related to this exposure. January 2008 BVA 
hearing transcript, pgs. 10-11; see also May 2007 statement 
in support of claim, p. 1 (appellant set forth his activities 
on submarines during service).  The appellant has reported 
that he was told by a VA medical provider that he has 
prostate cancer but that at his age, he would "die of 
something else first." May 2007 statement.  He also 
testified that he has undergone procedures to have polyps 
removed from his colon and prostate; and that these 
procedures began in approximately 2003. January 2008 BVA 
hearing transcript, pgs. 11-13.  He reported that his doctor 
told him that the removed polyps were the "type that would 
turn into cancer." January 2008 BVA hearing transcript, p. 
13.  He also provided a picture of one of the polyps he had 
removed for the claims file. See VCAA notice response dated 
in April 2007 with photograph. 

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  First, presumptive service connection under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted for 
certain diseases present in "radiation-exposed veterans."  
Second, a "radiogenic disease" may be service-connected on a 
direct basis after specified developmental procedures are 
conducted under the framework of 38 C.F.R. § 3.311.  Third, 
even if the claimed disability is not listed as a presumptive 
disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease 
under 38 C.F.R. § 3.311, direct service connection must still 
be considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Ionizing radiation (radiation sufficiently energetic to 
dislodge electrons from an atom) claims generally involve 
claimed exposure through participation in nuclear weapons 
testing, presence at certain sites following the detonation 
of a nuclear bomb or the production of nuclear material, 
service aboard nuclear submarines or even medical procedures 
involving radiation therapy and x-ray examinations.  As a 
reference, ionizing radiation generally comes in the form of 
particulate (alpha, beta, neutrons) and electromagnetic 
(gamma and x-ray) rays.  Non-ionizing radiation (radiation 
insufficiently energetic to dislodge electrons from an atom) 
claims involve claimed exposure to various forms of 
electromagnetic radiation.  

38 C.F.R. § 3.309 permits service connection for certain 
types of cancers for "radiation-exposed" veterans.  A 
"radiation-exposed veteran" is defined as a veteran who was 
involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include: participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities. 38 C.F.R. § 3.309(d)(3).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer. 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

In this case, the appellant testified that he was exposed to 
ionizing radiation while working on nuclear submarines during 
service. January 2008 BVA hearing transcript, pgs. 10-11.  
His service personnel records show that he served aboard 
submarine tenders fitted with facilities to service nuclear 
submarines and that he also attended the U.S. Naval Nuclear 
Power school in California from January 1959 to July 1959.  
However, even if one assumes based upon the appellant's 
service personnel records that he qualifies as a radiation-
exposed veteran for purposes of 38 C.F.R. § 3.311(b)(2)(vii) 
and 38 C.F.R. § 3.309(d)(3), the evidence of record fails to 
reveal that the appellant has been diagnosed with cancer of 
the colon or cancer of the prostate.  Rather, the evidence 
shows that the appellant has had benign  polyps of the colon 
removed.  

Specifically, the appellant's post-service medical records 
reveal that he underwent a surgical endoscopy in January 
2001, during which he was found to have a vollous adenoma at 
15 cm and mild internal hemorrhoids. See January 2001 VA 
medical records.  In light of this history, the appellant 
underwent a colonoscopy in April 2001 after which he was 
diagnosed with diverticulosis and hyperplastic polyps. April 
2001 VA medical records.  In April 2002, he underwent another 
colonoscopy for hyperplastic polyps and internal hemorrhoids. 
See April 2002 VA medical records.  The appellant then had a 
third colonoscopy in June 2003. See VA medical records dated 
in June 2003.  Notes in his VA medical file indicate that the 
appellant was screened for colorectal cancer as he was 
considered high risk because of personal history of 
intramucosal adenocarcinoma in the rectum. June 2003 VA 
medical records.  His June 2003 colonoscopy revealed a 4 mm 
sessile, non-bleeding polyp of benign appearance that was 
removed. Id.  The remainder of the appellant's examination 
was essentially normal and no evidence of other polyps or 
masses was seen. Id.  It was recommended that the appellant 
consume a high fiber diet, follow-up on his biopsy results 
and undergo another colonoscopy in five years. Id. The 
appellant then underwent a VA examination in connection with 
this claim in July 2003.  As a result thereof, he was 
diagnosed with status-post snare polypectomy of the rectal 
villous adenoma, found to be a direct precursor of 
adenocarcinoma which was benign.  Subsequently, the appellant 
was seen and diagnosed with diverticular 
disease/diverticulitis (inflammation of the small out 
pouchings along the colon and intestines). January 2004 and 
September 2006 VA medical records.  Notably, however, the 
records do not reference a diagnosis of either colon cancer 
or prostate cancer.  Absent one of these diagnoses, the basic 
compensation statutes cannot be satisfied. See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 
Therefore, service connection for either prostate cancer or 
colon cancer is not warranted as radiogenic diseases as there 
is no current disability for which compensation may be 
awarded.

In terms of the issue of direct service connection, the 
evidence clearly shows the appellant developed polyps after 
service, underwent several colonoscopies, and had his polyps 
removed.  However, in order to warrant direct service 
connection for this claim, there must also be (1) evidence of 
an in-service occurrence or injury and (2) a medical opinion 
establishing a nexus between the current disability and the 
in-service event or injury.  A review of the appellant's 
service medical records reveals that they are silent as to 
complaints, treatment or diagnoses of bloody stools or polyps 
while in service.  In fact, the appellant's physical 
examinations reported that his abdomen, viscera, anus and 
rectum were normal. See reports of medical examinations dated 
in March 1948, April 1951, April 1956, July 1958, January 
1962 and July 1967. 

While the appellant's post-service medical records reveal 
that he has been diagnosed with polyps, none of these records 
suggest that a relationship exists between these polyps and 
the appellant's time in service.  To the extent that the 
appellant offers his own opinion that his polyps either 
resulted from or are related to radiation exposure during 
service, the Board finds his opinion not to be persuasive 
since he has not been shown to have the medical knowledge or 
expertise to provide a medical opinion as to the cause of his 
post-service polyps. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, based upon a thorough review of the 
evidence, the Board concludes that the preponderance of the 
evidence is against the appellant's claim; and service 
connection on a direct basis must also be denied.  

3.	Entitlement to service connection for growth removals 
from the neck 
    and back

In addition to seeking service connection for polyps of the 
colon, the appellant requests service connection for growth 
removals of the neck and back.  A review of the appellant's 
service medical records reveals that there were no complaints 
or findings of any skin disorder in service. See reports of 
medical examinations dated in March 1948, April 1951, April 
1956, July 1958 and January 1962.  At the time of the 
appellant's July 1967 service separation examination, normal 
findings were reported for the skin. See July 1967 report of 
medical examination.  On his medical history reports of 
record, the appellant checked the "no" box when asked if he 
had tumors, growths, cysts or cancer. See reports of medical 
history dated in July 1958 and May 1960.  

The appellant testified that he began having growths removed 
in 1973 and that he has continued to have growths removed 
every since. January 2008 BVA hearing transcript, pgs. 22-23; 
May 2007 statement in support, p. 1.  The appellant has tried 
to obtain medical records related to his initial post-service 
growth removals; however, these records are no longer 
available. January 2008 BVA hearing transcript, p. 22.  The 
appellant is uncertain as to the cause of these growths, but 
feels that they may be related to something in service in 
light of the significant amount of time he spent in service. 
Id., pgs. 23-24.  In one statement, he reported that he was 
told that exposure to asbestos could have caused the growths. 
April 2007 statement in support, p. 3.  

Post-service medical records contained in the claims file 
reveal that the appellant was seen for a pea-like cyst under 
the right armpit in January 2004. January 2004 VA medical 
records.  Subsequent records reveal that the appellant was 
seen in April 2006 for a cyst on his back/left shoulder that 
was painful and draining. See VA medical records dated in 
April 2006.  The appellant was unable to receive an immediate 
appointment at VA for this condition.  As such, he chose to 
seek private medical treatment. Id.  No additional 
information regarding the April 2006 cyst is contained in the 
claims file.   

Thus, the first medical evidence of record regarding the 
appellant's post-service growths is dated in January 2004, 
over 30 years after the appellant was discharged from active 
duty.  Although the appellant reports developing growths 
within several years of his separation from service (in the 
early 1970s), medical evidence reflective of the actual 
treatment obtained by the appellant is not available.  Even 
if the Board assumes for the sake of argument that the 
appellant developed growths after service and that he began 
having these growths removed in 1973, these 
growths/procedures occurred over 6 years after the 
appellant's discharge.  Such a long interval of time between 
service separation and the earliest growth is, of itself, a 
factor weighing against a finding of service connection. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Regardless 
of the foregoing, however, the Board observes that the claims 
file does not contain any medical opinion or other competent 
medical evidence that supports the appellant's assertions 
that the growths he developed on his back and neck after 
service were related to service.  Since the appellant is a 
layperson and not a medical professional, his own statements 
to the effect that he developed growths of the neck and back 
(which are not clinically documented) as a result of asbestos 
exposure or something else in service are not competent 
evidence sufficient to support his claim. See Espiritu, 
supra.  As such, the Board finds that the preponderance of 
the evidence is against this claim.  Therefore, it must be 
denied.

	
	4.  Entitlement to service connection for hearing loss 
and tinnitus

In terms of the appellant's claim of entitlement to service 
connection for bilateral hearing loss and intermittent 
tinnitus, the appellant testified that he was exposed to 
traumatic loud noise in service as a result of his work 
around engines; and that he first began experiencing tinnitus 
in the 1960's. January 2008 BVA hearing transcript, pgs. 27-
28.  He testified that he had his hearing tested in 1971 and 
was told at that time that he had a fifteen percent hearing 
loss in one ear and a twenty percent hearing loss in the 
other. Id., pgs. 25-26.  He contends that he was not exposed 
to excessive loud noises subsequent to service; and as such, 
he argues that service connection should be granted.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

In this case, the appellant's service medical records are 
silent in terms of complaints, treatment or diagnoses of 
hearing loss, hearing problems or tinnitus in service.  The 
appellant's whispered-voice hearing tests were consistently 
noted to be normal; and the appellant denied experiencing ear 
trouble or running ears in his reports of medical history. 
See reports of medical examinations dated in March 1948, 
April 1951, April 1956, July 1958, January 1962 and July 
1967; reports of medical history dated in July 1958 and May 
1960.  

According to a note contained in the appellant's post-service 
VA medical records, his vision and hearing were both found to 
be grossly intact in January 2000.  Subsequent VA medical 
records also note that the appellant denied a history of 
hearing problems in March 2000, April 2002 and June 2003. See 
April 2002 and June 2003 VA medical records.  Thus, at 
present, there is no medical evidence of record indicating 
that the appellant has been diagnosed with hearing loss, much 
less hearing loss that qualifies as a disability for VA 
purposes.  In addition, the medical evidence of record does 
not reference complaints of, treatment for, or a diagnosis of  
tinnitus. 

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof 
of a present disability. Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  
The existence of a current disability is the cornerstone of a 
claim for VA disability benefits. See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  In the absence of competent 
medical evidence showing that the appellant presently has 
bilateral hearing loss and tinnitus, there is no basis for 
the granting of service connection for these conditions under 
any theory.  Therefore, service connection for hearing loss 
and tinnitus is denied.  
 
	5.  Entitlement to service connection for diabetes 
mellitus, type II

In terms of his claim of entitlement to service connection 
for diabetes mellitus, the appellant testified that although 
he was diagnosed with this condition approximately five to 
six years ago (i.e., in 2002 or 2003), he believes that this 
condition may have started developing in service but went 
undetected. January 2008 BVA hearing transcript, pgs. 29-31; 
April 2007 statement in support of claim, p. 3. 

In addition to the service connection elements listed, the 
Board observes that a veteran who was exposed to an herbicide 
agent during active military, naval, or air service may be 
granted service connection for certain disorders listed 
within 38 C.F.R. § 3.309(e) on a presumptive basis.  One of 
the specific diseases listed in 38 C.F.R. § 3.309 (e) is type 
II diabetes mellitus.  However, in order for service 
connection to be presumptively granted based upon exposure to 
herbicides, it must first be shown that the veteran who has 
one of the specific diseases listed in 38 C.F.R. § 3.309(e) 
served in the Republic of Vietnam during the Vietnam War era. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  


In this case, the appellant's personnel records indicate that 
he did not serve in the Republic of Vietnam during the 
Vietnam War era and the appellant does not contend otherwise. 
See appellant's list of service vessels and dates of service.  
Rather, the appellant testified that he "passed through" 
the waters outside Vietnam during the time of the Vietnam War 
but never ventured onto land. January 2008 BVA hearing 
transcript, p. 12.  Although the Court recently issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
permitted a claim of entitlement of service connection for a 
disability asserted to be the result of herbicide exposure in 
a case in which the only evidence of exposure was the receipt 
of the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam, the Board finds that the holding in Haas is 
not applicable to the facts of this case since the evidence 
does not reflect that (1) the appellant was awarded the 
Vietnam Service Medal or (2) that the ship he served upon 
during the latter part of the Vietnam War served off the 
shores of Vietnam. Id.  Therefore, the appellant's claim is 
distinguishable from the facts set forth in Haas; and the 
Board finds that presumptive service connection for type II 
diabetes mellitus is not warranted in this case pursuant to 
38 C.F.R. § 3.309(e). 

In terms of whether the appellant may be entitled to service 
connection for diabetes mellitus on a direct basis or on a 
presumptive basis pursuant to 38 C.F.R. § 3.309(a), the Board 
observes that the appellant's service medical records do not 
reference any complaints, treatment or diagnoses of high 
blood sugar levels, hyperglycemia or diabetes mellitus in 
service.  The appellant's service examinations consistently 
report that he had negative urinalysis testing, to include 
negative sugar readings. See reports of medical examinations 
dated in March 1948, April 1951, April 1956, July 1958, 
January 1962 and July 1967; reports of medical history dated 
in July 1958 and May 1960 (appellant denied having sugar or 
albumin in urine).  In fact, the first medical evidence of 
record reflecting a diagnosis of diabetes mellitus is not 
dated until January 2000, over 30 years after the appellant 
separated from service. See January 2000 VA medical records.  
Neither the appellant's January 2000 medical provider nor any 
subsequent medical provider has linked the appellant's 
current diagnosis of diabetes mellitus to his period of 
service.  In light of the foregoing evidence, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim that diabetes mellitus had its onset in 
service.  In addition, since the appellant was not diagnosed 
with diabetes mellitus within one year of separation from 
service, service connection pursuant to 38 C.F.R. § 3.309(a) 
is also not available.  

6.	Entitlement to service connection for bilateral 
cataracts

In addition to the foregoing, the appellant seeks service 
connection for an eye condition that includes a diagnosis of 
bilateral cataracts that he contends may have developed as a 
result of exposure to lead during service. January 2008 BVA 
hearing transcript, pgs. 32-33.  A review of the appellant's 
service medical records reveal that they are silent in terms 
of complaints, treatment or diagnoses related to vision 
problems.  In fact, the appellant's vision was consistently 
reported to be 20/20 for both eyes; and the appellant 
indicated only in his May 1960 report of medical history that 
he wore glasses for reading. See reports of medical 
examinations dated in March 1948, April 1951, April 1956, 
July 1958 and January 1962; reports of medical history dated 
in July 1958 and May 1960.  At the time he separated from 
service, the appellant underwent a clinical examination of 
his eyes that was found to be normal; and his distant vision 
continued to be reported as 20/20. See July 1967 report of 
medical examination.  

The first post-service medical records contained in the 
claims file reflecting complaints of eye problems appear to 
be dated in January 2001, three decades after the appellant 
separated from service. See January 2001 VA medical records.  
Prior to that date, the appellant's vision was found to be 
grossly intact; and it appears that the appellant was not 
diagnosed with cataracts until February 2003. See VA medical 
records dated in January 2000, February 2003, March 2003 and 
April 2004.  After reviewing the entire record on appeal, the 
Board finds no objective medical evidence suggesting that the 
appellant experienced an incident or injury in service that 
manifested (years later) into the bilateral cataracts now 
documented in his post-service medical records or that he was 
exposed to lead in service such that this exposure 
contributed to or led to the development of his vision 
condition. See post-service VA and private medical records.  
Thus, the Board finds that the second and third elements of 
the service connection test have not been met in regards to 
this claim; and the appeal as to this issue must be denied.  

	7.  Entitlement to service connection for bladder 
problems

The last issue reviewed by the Board on the merits in this 
decision is the appellant's claim of entitlement to service 
connection for bladder problems.  VA medical records dated in 
September 2000 and June 2001 reflect that the appellant has 
been diagnosed with prostatitis and benign prostatic 
hyperplasia ("BPH").  The appellant is uncertain as to 
whether any particular incident in service is related to his 
current bladder condition. January 2008 BVA hearing 
transcript, p. 35.  He testified only that his private 
medical provider, Dr. G., told him that his bladder problems 
are the result of an enlarged prostate. Id., p. 37.  

The appellant's diagnoses of prostatitis and BPH constitute 
current disabilities for VA purposes and fulfill the 
requirements of the first element for service connection.  
However, as discussed above, the second and third elements of 
the service connection test must also be fulfilled in order 
for service connection to be granted on this claim.  
Unfortunately, a review of the appellant's service medical 
records fail to reveal any complaints of or treatment for 
urinary or bladder problems.  During his long period of 
service, the appellant underwent several medical examinations 
in which his genitourinary system (G-U system) was found to 
be normal; and the appellant denied symptomatology in service 
that included frequent or painful urination or experiencing 
blood in the urine. See reports of medical examinations dated 
in March 1948, April 1951, April 1956 and January 1962 
(appellant's G-U system examinations found to be normal); 
reports of medical history dated in July 1958 and May 1960.  
Of the appellant's periodic medical examinations, the Board 
observes that only one indicates that his G-U system was 
found to be abnormal; however, this abnormality was reported 
to be due to relaxed bilateral inguinal rings rather than 
problems that can be associated with either prostatitis or 
BPH. See July 1958 report of medical examination.  Subsequent 
examinations, to include the appellant's separation from 
service examination, report the appellant's G-U system to be 
normal without complaints or problems involving a bladder 
disorder noted. See January 1962 and July 1968 reports of 
medical examination.  

In terms of post-service medical records, the first medical 
evidence of record pertaining to the appellant's prostate 
condition appears to be dated in approximately September 
2000, over 30 years after the appellant separated from 
service. See VA medical records.  These post-service medical 
records do not reference any medical opinion from the 
appellant's medical providers as to the cause of the 
appellant's conditions, much less link either disorder to the 
appellant's period of service.  Thus, while the appellant has 
current diagnoses of prostatitis and benign prostatic 
hypertrophy, there is no competent evidence of record to 
indicate that these disorders manifested as a result of any 
incident or injury in service or that they are related to 
service.  Since neither the second nor third elements of the 
service connection test have been met in regards to this 
claim, service connection for a bladder disorder is not 
warranted.  

C.  Conclusion

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's request for a compensable disability 
rating for his service-connected hypertension and also 
against his claims of entitlement to service connection for 
(1) cancer polyps of the colon and prostate cancer, (2) 
growth removals from the neck and back, (3) hearing loss, (4) 
tinnitus, (5) type II diabetes mellitus, (6) bilateral 
cataracts and (7) bladder problems for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not applicable. See Gilbert, 1 Vet. 
App. at 55.




ORDER

An initial compensable evaluation for hypertension is denied.

Service connection for cancer polyps of the colon and 
prostate cancer due to exposure to ionizing radiation is 
denied.

Service connection for growth removals from the neck and back 
is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for bilateral cataracts is denied

Service connection for bladder problems is denied.


REMAND

A review of the record with respect to the issues of 
entitlement to (1) service connection for bronchitis with 
pneumonia due to asbestos exposure, (2) service connection 
for a back condition and (3) service connection for panic 
attacks discloses a need for further development prior to 
final appellate review.  

In regards to the appellant's claim of entitlement to service 
connection for bronchitis with pneumonia due to asbestos 
exposure, the Board observes that the appellant testified 
that (1) he was exposed to asbestos-covered piping throughout 
his seventeen year period of service in the Navy, (2) he was 
treated for respiratory problems in service, (3) he continued 
to develop respiratory problems after service and (4) he 
believes his current respiratory problems are related to his 
exposure to asbestos in service. December 2006 statement in 
support; January 2008 BVA hearing transcript, pgs. 6-7.  The 
appellant's service medical records document treatment for 
respiratory problems, to include pneumonia. See service 
medical records dated in February 1965, March 1965 and August 
1966.  While the appellant testified before the Board that he 
has had bronchitis and pneumonia approximately three times a 
year since his separation from service, medical records 
corroborating these assertions are not available from his 
private medical providers as they were either retired or 
destroyed by fire. May 2007 statement in support, p. 1; 
January 2008 BVA hearing transcript, pgs. 7-8; December 2006  
letter from Capital Medical Group (appellant's medical 
provider reported that his records were destroyed in a fire 
that occurred in May 2006).  The available post-service 
medical records contained in the claims file do not reveal 
diagnoses of actual bronchitis or pneumonia, but rather refer 
to these conditions by history or indicate that the appellant 
was seen for acute office visits related to sinusitis or 
chronic cough. See March 2006 and July 2006 private medical 
records; VA medical records dated in September 2003, May 2005 
and September 2006.  Physical examination reports in the 
record consistently reveal that the appellant's lungs have 
been found to be clear with normal excursion. VA medical 
records dated in February 2000, September 2000, December 
2001, March 2003 and October 2004.  The Board observes that 
the appellant underwent a VA examination in connection with 
his claim in July 2003.  After reviewing the appellant's 
claims file, performing a physical examination upon the 
appellant, obtaining a medical history, conducting pulmonary 
function tests and taking an x-ray, the appellant was 
diagnosed with a history of pneumonia that was resolved.  The 
examiner noted that the appellant's chest x-ray and pulmonary 
function tests were normal; and opined that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof. July 2003 VA respiratory examination.   

Even though the medical evidence set forth above appears to 
indicate that the appellant does not presently have a 
diagnosed respiratory condition, to include bronchitis or 
pneumonia, the appellant reported at the time of his January 
2008 BVA hearing that he was taking antibiotics in connection 
with bronchial problems and that this medication was being 
prescribed by his private medical provider, J.G., M.D. 
January 2008 BVA hearing transcript, pgs. 5, 8.  The 
appellant also testified that Dr. G. told him that his 
bronchitis or pneumonia might be related to asbestos 
exposure. Id. p. 9.  Thus, while it appears that the 
appellant's private treatment records documenting his 
respiratory condition that were dated from 1980 to May 2006 
were destroyed in a fire, records dated subsequent to June 
2006 supportive of the appellant's claim should be available. 
See January 2007 statement with authorization; May 2007 
statement in support of claim, p. 1.  In light of the fact 
that the Board is on notice of potential evidence supportive 
of the appellant's claim, it concludes that a remand of this 
claim is necessary in order for these records to be 
associated with the claims file.  

In terms of the appellant's back disorder claim, the Board 
observes that the appellant's service medical records confirm 
that he was involved in a motor vehicle accident in May 1964 
that resulted in complaints of back pain in the midthoracic 
area. See May 1964 service medical records.  They also 
reflect instances of treatment for back pain reported by the 
appellant, to include subsequent back injuries. See service 
medical records dated in February 1966 (appellant reported 
bending over and feeling a sudden snap in the low back).  
Private medical records dated from July 1979 to December 1979 
reveal that the appellant had been diagnosed with acute disc 
syndrome with probable disc herniation in the lower lumbar 
spinal area and associated sciatic neuritis after being 
injured in July 1979 as part of his employment duties. See 
medical records from M.L., D.C.  A November 1979 x-ray of the 
appellant's back revealed that he had scoliosis and moderate 
hypertrophic changes throughout the lumbar spine.  A moderate 
compression type deformity of the anterior portion of the 
body of L1 was also noted; and this was thought to be an old 
healed compression fracture. Id.  Thereafter, the appellant 
was injured again in July 1985 and October 1986 for which he 
continued to seek chiropractic assistance. Id.  According to 
an appointment list dated from October 1990 to June 2000 for 
the Frankfort Chiropractic Center, the appellant received 
treatment in association with a diagnosis of lumbar disc 
syndrome. See private medical records.  

In connection to his claim, the appellant was afforded an 
orthopedic examination in July 2003.  X-rays taken of the 
appellant's spine at that time revealed that he had (1) 
degenerative disk disease at L5-S1 greater than L4-5, (2) 
degenerative spur formation, (3) mild scoliosis, and (4) 
probable gall stones. See July 2003 VA medical records.  
After reviewing the appellant's claims file, performing a 
physical examination upon the appellant and obtaining a 
medical history, the VA examiner opined that the appellant's 
"current lumbar spine condition" was not related to the 
accidents documented in service. July 2003 VA spine 
examination.  However, in doing so, the examiner did not 
address the appellant's diagnosis of degenerative disk 
disease but rather appears to have focused on the lack of 
evidence in the claims file indicating that the appellant had 
a diagnosis of ruptured herniated discs. Id.   

In light of subsequent medical evidence contained in the 
claims file, to include an MRI of the appellant's lumbar 
spine taken in March 2007 that revealed he had (1) a 
suspected hemangioma of the L1 vertebral body with very mild 
wedging, (2) degenerative disk changes at the L4-5 and L5-S1 
levels, (3) focal posterior central disk bulge versus small 
posterior central disk herniation at the L4-5 level resulting 
in mild spinal stenosis and (4) scattered facet arthritic 
changes, the Board finds a new VA orthopedic examination is 
necessary. See March 2007 VA medical records. 

Lastly, in regards to the appellant's claim of entitlement to 
service connection for panic attacks, the appellant testified 
that he began having panic attacks in service; and that he 
was treated for these attacks with shots and medication. 
January 2008 BVA hearing transcript, pgs. 19-20; January 2004 
and April 2007 statements in support of claim.  Post-service, 
he reports that he used to experience panic attacks daily but 
that he presently has them approximately once a month. 
January 2008 BVA hearing transcript, p. 19.  He stated that 
he presently takes medication for his nerves; and that he has 
been taking "nerve medication" to include Librium and 
Chlordiazepoxide, on and off since getting out of the Navy in 
1967. January 2008 BVA hearing transcript, pgs. 19-20; May 
2007 statement. 

The appellant's service medical records reveal assertions 
from the appellant that he had been nervous his entire life; 
and that this nervousness had increased during the time frame 
from 1955 to 1960. See service medical records dated in 
September 1960.  The appellant reported multiple instances of 
tight feelings in the chest that he reported occurred with 
episodes of emotional stress. Id.  Records dated in February 
1962 reflect complaints of acute nervousness with no known 
cause and it appears that the appellant was diagnosed with 
anxiety and prescribed medication at that time.  Post-service 
medical records in the claims file do not specifically 
diagnose the appellant with a panic disorder and do not 
reference complaints of panic attacks.  However, the Board 
observes that these records do document the appellant's 
reports of taking Chlordiazepoxide; and also refer to librium 
as being prescribed to the appellant. See August 2002 VA 
medical records; July 2003 VA examination report.   In 
addition, an August 1999 VA medical record noted that the 
appellant was in good health most of his life but was 
diagnosed with hypertension while in the Navy. See August 
1999 VA medical record.  This record reports that the 
appellant underwent certain diagnostic procedures when 
diagnosed with hypertension and was then released on librium 
pnr. Id.  

In light of the above-referenced evidence indicating that the 
appellant is being prescribed medication used to treat a 
nervous/panic condition and that the appellant was treated in 
service for nerves, the Board finds that additional 
development in regards to this claim is necessary.  
Specifically, the RO should attempt to obtain any outstanding 
private medical records related to this claim for association 
with the claims file.  Thereafter, the appellant should be 
scheduled for a VA psychiatric examination for the purpose of 
determining whether the appellant's alleged panic attacks are 
related to the symptomatology noted in service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed in terms of the appellant's 
service connection claims, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

2.  The appellant should be requested to 
furnish the complete names and addresses of 
any medical providers from whom he has been 
receiving treatment in connection with 
respiratory problems or problems with panic 
attacks/nervousness.  In doing so, he should 
provide authorizations for any medical 
records related to this treatment, to 
include a specific authorization for any 
available medical records from J.G., M.D. 
(the physician whom the appellant testified 
has been prescribing medication in 
relationship to his respiratory problems and 
panic attacks).  After obtaining the 
authorizations, the RO should associate any 
available records with the claims file.  The 
appellant should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the RO.  

3.  If the records requested in paragraph 
number #2 above document that the appellant 
has been diagnosed with a current chronic 
respiratory condition, to include bronchitis 
and/or pneumonia, the RO should schedule the 
appellant for a new VA examination with an 
appropriately qualified medical provider in 
order to determine whether it is at least as 
likely as not that the appellant's 
respiratory condition is related to service, 
to include exposure to asbestos in service.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  A clear rationale 
for all opinions would be helpful, and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  The appellant's 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  

4.  In terms of the appellant's back 
disorder claim, the RO should afford the 
appellant a VA orthopedic examination in 
order to determine whether it is at least as 
likely as not that his currently diagnosed 
degenerative disk disease is related to the 
injuries noted in the appellant's service 
medical records.  Again, the examiner should 
be provided with the appellant's claims file 
and should perform any evaluations, studies 
and tests deemed necessary.  The examiner 
should provide a clear rationale for any 
opinion expressed.  

5.  Lastly, the appellant should be afforded 
a VA psychiatric examination to determine 
the nature, onset date and etiology of any 
psychiatric disorder manifested by panic 
attacks that may currently be present.  The 
examiner should offer an opinion as to 
whether it is as least as likely as not that 
any currently diagnosed psychiatric disorder 
is in any way etiologically related to the 
appellant's period of service.  In doing so, 
the examiner must review the appellant's 
claims file and discuss in the rationale 
portion of the opinion the pertinent medical 
evidence of record.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


